The following opinion was filed July 17, 1920:
Eschweiler, J.
It is conceded on this appeal that in the original claim filed prior to February, 1914, no mention was made by plaintiff of the two several transactions as to the Clark Realty Company loan, which formed the basis of that portion of the relief granted in the judgment from which appellant has appealed.
The trial court held that the right to relief for such improvident investments of the two items above specified was not outlawed by the statute of limitations at the time of the commencement oí this action in-March, 1915, and that the two items might therefore be treated as proper subjects for adjudication in this action, although not specified until the filing of the complaint in February, 1919.
This situation is ruled by what has been- said in the preceding case of Wisconsin Trust Co. v. Cousins, ante, p. 486, 179 N. W. 801, namely, that a cause of action such as this which is permitted under sub. 5, sec. 2022, Stats., for a review by the circuit court' of the action and ruling of the banking commissioner in disallowing claims filed with him in the liquidation proceedings, must be confined to such transactions as were originally presented to the banking commissioner in such claim. It cannot include transactions or matters of which the commissioner cannot be held to have *511been reasonably apprised by the filing of a claim so that he might exercise his judgment in approving or rejecting the same.
The two items involved here, having never been presented to the commissioner in the shape of a claim in the liquidation proceedings, could not properly be considered by the court in this action although included in the complaint. For that reason the portion of -the judgment appealed from must be reversed.
By the Court. — So much of the judgment as is appealed from is reversed, and the action remanded with directions to modify the judgment in accordance herewith.
Siebecker, C. J., and Rosenberry, J., dissent.
A motion for a rehearing was denied, with $25 costs, on November 16, 1920.